4. EU-Latin America and Caribbean Summit (vote)
- Before the vote on paragraph 16:
(ES) Madam President, at the end of paragraph 16, after the last line, which reads 'growing number of challenges at world level', I propose adding the following: 'but also characterised by the appearance of serious and far-reaching economic crises which can be mitigated or resolved through regional integration'.
(The oral amendment was accepted)
- Before the vote on paragraph 22, first indent:
(RO) I would like you to accept the introduction to the text of Paragraph 22, after the first line, where the achievement of the Millennium Development Goals is mentioned, of the following amendment (I will read it in English):
'including the gender dimension in order to empower women and defend their rights;'
(The oral amendment was accepted)